Case 5:19-cv-05025-TLB Document 41           Filed 09/10/19 Page 1 of 13 PageID #: 371




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FAYETTEVILLE DIVISION

   SEAN HARRISON, Individually and on
   Behalf of Others Similarly Situated                                         PLAINTIFF

   V.                              CASE NO.       5:19-CV-05025

   HOG TAXI, LLC; MELISSA REYNOLDS;
   AND TIMOTHY REYNOLDS                                                     DEFENDANTS

                             MEMORANDUM OPINION AND ORDER

         Before the Court are Plaintiff's Motion for Conditional Certification of Collective

  Action, for Disclosure of Contact Information, and to Send Notices (Doc. 35) and Brief in

  Support (Doc. 36); Defendants' Response in Opposition (Doc. 37); and Plaintiff's Reply

  (Doc. 40). As explained in this Order, Plaintiff's Motion (Doc. 35) is GRANTED.

                                       I. BACKGROUND

         Plaintiff Sean Harrison, on behalf of himself and others similarly situated, moves

  the Court for conditional certification of a collective action pursuant to the Fair Labor

  Standards Act ("FLSA"), 29 U.S.C. § 216(b). The FLSA is a federal statute governing

  minimum wages, maximum hours worked, and overtime compensation . The statute

  allows an action to be brought "by any one or more employees for and in behalf of himself

  or themselves and other employees similarly situated. " 29 U.S.C. § 216(b). This type of

  lawsuit requires that each potential plaintiff "opt in," or "give his consent in writing to

  become such a party" to a collective claim for unpaid wages. Id.

        Mr. Harrison is a former driver for Hog Taxi, LLC , a taxi company in northwest

  Arkansas. Mr. Harrison alleges that Defendants violated the FLSA by failing to pay the

  drivers minimum wage for up to forty hours of work per week. Mr. Harrison asks the Court



                                              1
Case 5:19-cv-05025-TLB Document 41             Filed 09/10/19 Page 2 of 13 PageID #: 372




  to conditionally certify an FLSA class of "all taxi drivers who were employed by

  Defendants at any time since February 7, 2016." (Doc. 35-1 ). 1

         In the Motion, Mr. Harrison argues that Defendants' practice of paying a

  commission per ride without regard to the number of hours worked and taking deductions

  for phone , dispatch, and leasing fees resulted in a failure to pay the minimum wage . Mr.

  Harrison submits that all the taxi drivers working for Defendants are paid according to the

  same policy.

         Defendants do not dispute Mr. Harrison's description of the compensation policy

  but assert that Mr. Harrison has not established that practice to be unlawful. Defendants

  also raise the objection that Mr. Harrison fails to show that other plaintiffs desire to opt in

  to the litigation should conditional certification be granted . Finally, in raising various

  objections to the proposed form of notice, Defendants object to the inclusion in the

  conditional class of drivers who own their own cars. They also object to Plaintiffs

  characterization of the class as drivers who were "employed by" Defendants. Id.

  Defendants note that the employment status of the taxi drivers is disputed and argue that

  the definition of the class should therefore be revised to use more neutral language.

         If conditional certification is granted , Mr. Harrison wishes to send out notice to

  potential opt-in plaintiffs by U.S. Mail , followed by a reminder postcard after 30 days. Mr.

  Harrison also wishes to send notification by email and allow opt-in plaintiffs to submit their

  consent online via RightSignature.com .




  1
    There is a discrepancy between the class definition in Plaintiffs Motion (Doc. 35) and
  the one used in the proposed Notice (Doc. 35-1 ). Since , as explained below, the Court
  finds that a broad class definition is appropriate at this stage of the litigation , this is the
  proposed definition to which the Court will refer.
                                                 2
Case 5:19-cv-05025-TLB Document 41             Filed 09/10/19 Page 3 of 13 PageID #: 373




           Defendants make several objections to Mr. Harrison's proposed notice. A few of

  these are accepted by Mr. Harrison in Plaintiffs Reply in Support of Plaintiff's Motion for

  Conditional Certification (Doc. 40). Mr. Harrison accepts the proposal that the scheduled

  trial date be included in the description of the lawsuit. If email notification is granted by

  the Court, Mr. Harrison also accepts Defendants' proposed changes to the electronic

  notice and consent emails.

           A few objections remain unresolved . Defendants object to language in paragraph

  3 of the proposed Notice (Doc. 35-1) referring to the potential for the case to be settled.

  Defendants further object to language in paragraph 6 of the proposed Notice informing

  potential opt-in plaintiffs that they "will not be required to pay attorney's fees directly." Id.

  Defendants argue that this language is misleading because the Court has the discretion

  under Federal Rule of Civil Procedure 54(d)(1) to award costs to Defendants if they are

  the prevailing party and because Plaintiffs counsel can seek a percentage of the fund

  following a settlement, which could result in opt-in plaintiffs not being made completely

  whole.

                              II. CONDITIONAL CERTIFICATION

                                         A. Legal Standard

           The Eighth Circuit has not yet announced standards that district courts must use

  in evaluating collective actions pursuant to the FLSA.            Resendiz-Ramirez v. P&H

  Forestry, LLC, 515 F. Supp. 2d 937 , 940 (W.D. Ark. 2007).            In the absence of such

  guidance, numerous district courts in this Circuit, including this Court, have approved of

  the procedures announced in the Fifth Circuit case of Mooney v. Aramco Services Co. ,

  which establishes a two-step process for certifying a collective action . 4 F.3d 1207, 1212



                                                 3
Case 5:19-cv-05025-TLB Document 41              Filed 09/10/19 Page 4 of 13 PageID #: 374




  (5th Cir. 1995), overruled on other grounds by Desert Palace, Inc. v. Costa , 539 U.S . 90

  (2003); Aaron v. Summit Health and Rehab., LLC, 2014 WL 1095829, at *2 (W.D. Ark.

  Mar. 19, 2014) (citing Mooney for the prevailing approach used by federal courts in

  certifying collective actions); Garrison v. ConAgra Packaged Foods, LLC, 2013 WL

  1247649, at *1 (E.D. Ark . Mar. 27 , 2013) (same); Shackleford v. Cargill Meat Solutions

  Corp. , 2013 WL 209052 , at *1 (W.D. Mo . Jan. 17, 2013) (same); Burch v. Qwest

  Commc'ns Int'/, Inc. , 677 F. Supp . 2d 1101 , 1114 (D. Minn . 2009) (same). •

         The two-step process described in Mooney involves a progressively more rigorous

  analysis as to whether a putative class of plaintiffs is "similarly situated ," as described in

  § 216(b) of the FLSA, and is thus suited for the collective action model as a means of

  efficiently litigating their claims. Mooney labels the first step in the inquiry as the "notice

  stage" and the second step as the "decertification stage," as follows:

         The first determination is made at the so-called "notice stage ." At the notice
         stage, the district court makes a decision-usually based only on the
         pleadings and any affidavits which have been submitted-whether notice of
         the action should be given to potential class members.

         Because the Court has minimal evidence, this determination is made using
         a fairly lenient standard , and typically results in "conditional certification " of
         a representative class. If the district court "conditionally certifies" the class ,
         putative class members are given notice and the opportunity to "opt-in." The
         action proceeds as a representative action throughout discovery.

         The second determination is typically precipitated by a motion for
         "decertification" by the defendant usually filed after discovery is largely
         complete and the matter is ready for trial. At this stage , the court has much
         more information on which to base its decision , and makes a factual
         determination on the similarly situated question . If the claimants are
         similarly situated , the district court allows the representative action to
         proceed to trial. If the claimants are not similarly situated , the district court
         decertifies the class , and the opt-in plaintiffs are dismissed without
         prejudice. The class representatives-i.e. the original plaintiffs-proceed to
         trial on their individual claims .



                                                  4
Case 5:19-cv-05025-TLB Document 41             Filed 09/10/19 Page 5 of 13 PageID #: 375




  54 F.3d at 1213-14.

         Plaintiffs Motion for Conditional Certification now comes before the Court at the

  preliminary "notice stage ." Accordingly, the Court is tasked with the job of identifying

  whether, prior to taking discovery in the case and after considering only the pleadings

  and affidavits, conditional certification of a class of similarly situated employees is

  appropriate. Courts have acknowledged that "[t)he sole consequence of conditional

  certification is the sending of court-approved written notice to employees . .. ." Id. At the

  notice stage , a plaintiff must only make "a modest factual showing sufficient to

  demonstrate that she and potential plaintiffs together were victims of a common policy or

  plan that violated the law." Garrison , 2013 WL 1247649, at *2. While the burden of proof

  borne by the plaintiffs at this stage is relatively low, "some identifiable facts or legal nexus

  must bind the claims so that hearing the cases together promotes judicial efficiency ." Jost

  v. Commonwealth Land Title Ins. Co., 2009 WL 211943 , at *2 (E.D. Mo. Jan. 27, 2009)

  (quoting Barron v. Henry Cnty. Sch. Sys. , 242 F. Supp. 2d 1096, 1103 (M.D. Ala . 2003)).

         The inquiry is made somewhat complicated by the fact that the term "similarly

  situated" is not defined in the FLSA.        District courts in this Circuit have therefore

  considered a variety of factors-no single one of which is dispositive-in determining

  whether plaintiffs and proposed class members are similarly situated at the notice stage,

  including : (1) whether they hold the same job title; (2) whether they work or worked in the

  same geographic location; (3) whether the alleged violations occurred during the same

  time period ; (4) whether they were subjected to the same policies and practices

  established in the same manner by the same decision-maker; and (5) the extent to which

  the acts constituting the alleged violations are similar.     Watson v. Surf-Frac Wellhead



                                                 5
Case 5:19-cv-05025-TLB Document 41             Filed 09/10/19 Page 6 of 13 PageID #: 376




  Equip. Co. , Inc., 2012 WL 5185869 , at *1 (E.D. Ark. Oct. 18, 2012) (citing Grayson v. K

  Mart Corp., 79 F.3d 1086 (11th Cir. 1996)).

                                          A. Discussion

         Having reviewed Plaintiff's Motion in light of the relevant standards and applicable

  factors , the Court finds that he has met his burden of demonstrating that he is similarly

  situated to a potential class of taxi drivers working for Hog Taxi, LLC. The drivers hold

  the same job title, work for Hog Taxi , LLC in northwest Arkansas, work under the same

  policies and practices enforced by the company, and are subject to the same alleged

  violations of law during the same period of time. Drivers for Hog Taxi are all paid a

  commission per ride , regardless of the number of hours worked , and are subject to

  deductions such as a phone fee , a dispatch fee , and a lease fee for drivers who do not

  own their own vehicles. They all must sign the same contract and are considered and

  treated by Hog Taxi as independent contractors for purposes of determining wages, and

  they all perform essentially the same job.

         In response to Defendants' argument that Plaintiff has not shown that the pay

  practice is unlawful, Mr. Harrison responds that, for purposes of conditional certification ,

  he need not prove the merits of his FLSA claims at this time. The Court agrees that

  requiring Mr. Harrison at the certification stage to prove that other drivers did not receive

  minimum wage prematurely delves into the merits of Plaintiff's claims. See Bouaphakeo

  v. Tyson Foods, Inc., 564 F. Supp. 2d 870, 893 (N.D. Iowa 2008) (observing that during

  the initial "notice stage ," when less information is before the court, plaintiffs need only

  demonstrate a "factual basis ," a "colorable basis ," or "substantial allegations" to show that

  they and potential collective-action members were subject to a company-wide decision,



                                                6
Case 5:19-cv-05025-TLB Document 41              Filed 09/10/19 Page 7 of 13 PageID #: 377




  plan , or policy that violated the FLSA). Whether or not Defendants actually violated the

  FLSA by failing to pay minimum wage is a subject that must be left for summary judgment

  or trial.

              Turning now to the question of whether Mr. Harrison has sufficiently demonstrated

  that there are drivers interested in joining the litigation in significant numbers, such as to

  justify a collective action rather than several individual actions, the Court observes that

  other district courts in the Eighth Circuit and elsewhere are split as to whether plaintiffs

  must affirmatively demonstrate such interest. See Helmert v. Butterball, LLC, 2009 WL

  5066759 , at *4-*5 (E.D. Ark. Dec. 15, 2009) (collecting cases). This Court faced this

  issue in Harris v. Express Courtier International but did not decide it because the Court

  found that the plaintiffs affidavit would be sufficient to demonstrate the interest of other

  potential plaintiffs in joining the litigation if such a requirement applied . 2016 WL 5030371 ,

  at *4 (W.D. Ark. Sept. 19, 2016). Here, the potential class is much smaller than in Harris

  and Plaintiffs affidavit (Doc. 35-7) attests to less familiarity with the interest of potential

  class members.

              The Court is persuaded, however, that such a requirement at this first stage of

  certification is not appropriate. The FLSA must be applied so as to facilitate its broad

  remedial purpose. As discussed above, the class certification process is intentionally

  bifurcated into this earlier stage of conditional certification , during which a lower standard

  applies, and a subsequent stage when a more rigorous bar must be met. To require that

  a plaintiff provide evidence that other potential plaintiffs were interested in joining the

  litigation even before notice can be sent would "essentially force plaintiffs or their

  attorneys to issue their own form of informal notice or to otherwise go out and solicit other



                                                  7
Case 5:19-cv-05025-TLB Document 41               Filed 09/10/19 Page 8 of 13 PageID #: 378




  plaintiffs. This would undermine a court's ability to provide potential plaintiffs with a fair

  and accurate notice and would leave significant opportunity for misleading potential

  plaintiffs." Helmert, 2009 WL 5066759 , at *5 (quoting Heckler v. DK Funding, LLC, 502

  F. Supp. 2d 777, 780 (N.D. Ill. 2007)). See also Adams v. United Cerebral Palsy of Cent.

  Ark. Inc. , 2017 WL 5659822 , at *1 (E.D. Ark . Apr. 27, 2017). This Court agrees that at

  this stage, it is not appropriate to require a plaintiff to prove that there are other plaintiffs

  who would be willing to join the litigation.

         As to the scope of the conditional class , Defendants challenge the inclusion of

  drivers who own their vehicles, rather than leasing them from Hog Taxi , because those

  drivers earn a higher percentage commission and do not have a lease fee deducted from

  their earnings. At this stage, however, it is sufficient for Mr. Harrison to establish that he

  and other drivers are paid according to the same policy and procedure-that is, that all

  drivers are paid by commission without regard to the hours worked and are subject to

  deductions. See Middleton v. Hempstead Cnty. , Ark., 2019 WL 3948106 , at *3 (W.D . Ark.

  Aug. 21 , 2019) (granting conditional certification of a group that was "not so broad as to

  appear to obviously encompass individuals who were not subject to the allegedly illegal

  policies and procedures"). As noted above, at this conditional certification stage, Mr.

  Harrison does not need to prove that other drivers, including drivers that are paid a

  different commission , received less than minimum wage. That fact-based inquiry is more

  appropriate on a subsequent motion for decertification, when more facts are available to

  the Court. The conditional class will therefore encompass all drivers.

         Defendants' objection to the use of "employed" in the description of the class (Doc.

  35-1 ), however, is well taken. Since a central element of the dispute will be whether the



                                                  8
Case 5:19-cv-05025-TLB Document 41            Filed 09/10/19 Page 9 of 13 PageID #: 379




  drivers are employees or independent contractors of Defendants, which has not yet been

  adjudicated , the class definition and any reference to the class will refer to taxi drivers

  who "worked for" rather than "were employed by" Defendants.

         Plaintiffs Motion for Conditional Certification is therefore GRANTED for the class

  of all taxi drivers who worked for Defendants at any time since February 7, 2016.

                                          Ill. NOTICE

                                        A. Legal Standard

         Once conditional certification has been granted, the Court must approve the notice

  to be sent to potential opt-in plaintiffs. The Court "ha[s] the discretion to manage the

  issuance of notice because the benefits derived from collective action dispute resolution

  'depend on employees receiving accurate and timely notice concerning the pendency of

  the collective action, so that they can make informed decisions about whether to

  participate ."' Coates v. Dassault Falcon Jet Corp., 2017 WL 5598219 , at *4 (E.D. Ark.

  Nov. 21, 2017) (quoting Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989)).

                                          B. Discussion

         Several of Mr. Harrison's requests regarding notice were not objected to or

  Defendants' objections were accepted by the Plaintiff in his Reply (Doc. 40).             Mr.

  Harrison's request to send notice to potential opt-in members via U.S. Mail with a 90-day

  period in which recipients can respond and a follow-up postcard after 30 days to those

  potential members who have not responded to the initial mail notice is granted. As agreed

  by the parties, paragraph 3 of the proposed Notice (Doc. 35-1) should be revised to reflect

  that trial has been set for August 24, 2020. Additionally , the Court finds that the reference




                                                9
Case 5:19-cv-05025-TLB Document 41             Filed 09/10/19 Page 10 of 13 PageID #: 380




  to settlement in the same paragraph does not downplay the seriousness of the

  proceedings, and the rest of paragraph 3 is therefore accepted as proposed.

         Regarding Defendants' remaining objections to paragraph 6, the Court is not

  persuaded that either of them require that the proposed Notice be amended for accuracy.

  Defendants object that the statement that opt-in plaintiffs "will not be required to pay

  attorney's fees directly" is misleading because if the case settles and Plaintiff's counsel

  seeks a percentage of the fund for attorney's fees, the opt-in plaintiffs may not be made

  entirely whole from the remaining settlement funds. In no type of litigation is it guaranteed

  that a prevailing plaintiff will be made entirely whole, and the proposed Notice does not

  make such a representation to opt-in plaintiffs. In fact, the very next line in the proposed

  notice states that "Plaintiff's attorney will receive a part of any money judgment or

  settlement entered in favor of the class." This is sufficient to ensure that notice is accurate

  and not misleading to potential opt-in plaintiffs.

         Additionally, Defendants raise the concern that the statement that opt-in plaintiffs

  "will not be required to pay attorney's fees directly" is misleading because the Eighth

  Circuit has held that the FLSA does not preclude a court from awarding costs to prevailing

  defendants under Rule 54(d)(1 ). See Lochridge v. Lindsey Mgmt. Co., Inc., 824 F.3d

  780, 782-783 (8th Cir. 2016).        Costs under Rule 54(d)(1) explicitly do not include

  attorney's fees. Defendants assert that this sentence should nevertheless be revised

  because a layperson would understand it to mean that she would not be required to pay

  any costs associated with litigation. The Court finds that the possibility of an opt-in plaintiff

  becoming liable for costs associated with this litigation is too speculative to require that

  this language be revised to ensure informed consent. This risk of liability for costs



                                                 10
Case 5:19-cv-05025-TLB Document 41          Filed 09/10/19 Page 11 of 13 PageID #: 381




  awarded under Rule 54(d)(1) is present in almost every type of litigation. Additionally,

  even if this case is resolved by a judgment in favor of Defendants and they seek costs,

  the Court has discretion whether and how much to award. The potential chilling effect of

  including language about potential liability for costs far outweighs the risk of opt-in

  plaintiffs becoming liable for such costs. Paragraph 6 of the proposed Notice is therefore

  approved without amendment.

         Finally, Mr. Harrison's request to provide notice via email and enable opt-in

  plaintiffs to submit their consent forms electronically via RightSignature.com is approved.

  "Electronic communication is commonly utilized and is an appropriate, convenient, and

  efficient manner of communication with potential plaintiffs in FLSA actions." Middleton ,

  2019 WL 3948106, at *4 ("The Court finds it appropriate to allow one notice via a

  traditional communication method (U .S. mail) and one notice via an electronic

  communication ."). In fact, district courts in Arkansas have already approved the same

  email notification and consent process requested here, with notice sent from the plaintiff's

  attorney and a consent email sent directly by RightSignature.com. See McChesney v.

  Holtger Bros. , Inc., 2019 WL 118408, at *6 (E.D. Ark. Jan. 7, 2019) (approving notice via

  U.S.   Mail   and   "one   email   with   notice   of   the   action   and   another   from

  www.Rightsignature .com with an electronic consent form ") ; Hicks v. Lindsey Mgmt. Co.,

  Inc. , 2019 WL 542973 (E.D. Ark. Feb. 11 , 2019) (same). Notice by the electronic

  procedure proposed by Mr. Harrison is therefore approved.

         The Text of Electronic Transmissions proposed by Mr. Harrison (Doc. 35-3) should

  be revised as follows to reflect the parties' agreement that the language mirror that of the

  proposed Notice (Doc. 35-1 ). The email from Plaintiff's counsel should read as follows:



                                              11
Case 5:19-cv-05025-TLB Document 41           Filed 09/10/19 Page 12 of 13 PageID #: 382




         Subject: Fair Labor Standards Act lawsuit against Hog Taxi, LLC , Melissa
         Reynolds and Timothy Reynolds
         Body: Please see attached notice regarding a Fair Labor Standards Act
         lawsuit against Hog Taxi , LLC, Melissa Reynolds and Timothy Reynolds. In
         a little while , you will receive an email from RightSignature.com , containing
         an electronic Consent form .

  The email sent from RightSignature.com should read as follows :

         Subject: Consent to Join Lawsuit Against Hog Taxi , LLC, Melissa Reynolds
         and Timothy Reynolds
         Body: Please see attached Consent regarding a Fair Labor Standards Act
         lawsuit against Hog Taxi , LLC , Melissa Reynolds and Timothy Reynolds.

                                        IV. CONCLUSION

         In light of the findings of the Court set forth above, IT IS HEREBY ORDERED that

   Plaintiffs Motion for Conditional Certification of Collective Action , for Disclosure of

  Contact Information , and to Send Notices (Doc. 35) is GRANTED as follows:

         (1) A class defined as "all taxi drivers who worked for Defendants at any time since

             February 7, 2016" is conditionally certified as a collective action pursuant to 29

             U.S.C. § 216(b).

         (2) The proposed Notice (Doc. 35-1), Consent to Join (Doc. 35-2), Text of

             Electronic Transmissions (Doc. 35-3), Electronic Consent to Join (Doc. 35-4),

             and Second Notice (Doc. 35-5) are all approved as to form and content with

             the amendments noted in th is Order, and Plaintiff is granted leave to send the

             revised documents to each putative class member in the manner contemplated

             by the Motion (Doc. 35).

         (3) Defendants are ordered to produce to Plaintiff's counsel within 7 days of the

             entry of this Order, in malleable electronic format , the names and last known

             mailing addresses, telephone numbers, and any and all email addresses



                                               12
Case 5:19-cv-05025-TLB Document 41      Filed 09/10/19 Page 13 of 13 PageID #: 383




           associated with all those individuals who worked for Hog Taxi , LLC any time

           after February 7, 2016.


                                      ~
        IT IS SO ORDERED on this fO day of September, 2




                                          13
